      Case 2:18-cv-02833-SJF-AKT Document 53 Filed 07/30/19 Page 1 of 2 PageID #: 229

                                                                                                  Arent Fox LLP / Attorneys at Law
Arent Fox                                                              Boston / Los Angeles / New York / San Francisco / Washington




                                                                                              Dustin F. Hecker
                                                                                              617-973-6131 DIRECT
       July 30, 2019                                                                          617-722-4927 FAX
                                                                                              dustin.heckergt arentfox.com




      The Hon. Sandra J. Feuerstein, U.S.D.J.
      United States District Court, Eastern
        District of New York
      Central Islip Courthouse
      100 Federal Plaza, Crtm 1010
      Central Islip, NY 11722

      RE:     Matkal LLC d/b/a Blue Point v. VG Rush Corp.,
              Case No. 2:18-02833-SJF-AKT

      Dear Judge Feuerstein:

      I am writing to respond preliminarily to the letter your Honor received late yesterday from counsel
      for the defendant VG Rush Inc.("VG Rush").

      At some point in June 2019 I mentioned to counsel for VG Rush during settlement discussions that
      if we did not settle the case I would be amending the complaint because I had realized that the
      plaintiff Matkal LLC works with its affiliate Blue Point Solutions LLC to sell product online
      including through the Amazon Marketplace. I would be requesting permission to add Blue Point
      as a party plaintiff with no change to the nature ofthe claims against VG Rush.' Before witnesses
      from either VG Rush or Matkal/Blue Point were deposed, I sent counsel for VG Rush a copy of
      the proposed factual changes to the complaint identifying Blue Point and its relationship to Matkal.
      Counsel for VG Rush deposed yesterday one of the owners of both businesses and had ample
      opportunity to ask questions about the very simple corporate structure of the two LLCs. Each is
      owned by the same people, is headquartered at the same place, and is a Delaware entity.

      While I was confused at the beginning ofthe case and thought Matkal used "Blue Point" as a DBA,
      it turns out VG Rush was or at least should have been aware they were separate companies long
      before the case was filed. Indeed, VG Rush shipped the Magformers products at issue in August
      2017 to "Blue Point Solutions LLC" at an Amazon warehouse.(I have attached as Exhibit A the
      first few pages of shipping labels for the 14 boxes of product that VG Rush shipped to Blue Point
      Solutions LLC in August 2017.) At the same time, as discovery has shown, VG Rush was

       No scheduling order addressing amendment of pleadings was entered in the case.




Smart In
Your World                                                                                                             arentfox.com
     Case 2:18-cv-02833-SJF-AKT Document 53 Filed 07/30/19 Page 2 of 2 PageID #: 230


Arent Fox                                                                                    Hon. S. Feuerstein
                                                                                             July 30, 2019
                                                                                             Page 2




     arranging for invoices for other product it sold to Matkal/Blue Point to be invoiced in the
     businesses' "marketplace name", "BluePoint Solutions LLC", rather than "Matkal." (I have
     attached as Exhibit B a few pages from the document production of VG Rush in this case showing
     this email discussion.)2

     Under Your Honor's practices and procedures, we will not be filing the motion papers until after
     the briefing is completed. We will address the specific arguments VG Rush makes in its opposition
     after we receive it. However, I did want to make clear to the Court that VG Rush was not deprived
     of the opportunity to understand the "corporate structure" of Matkal and Blue Point.

      espectfully,


 r
     Dustin F. Hecker

 DFH/eap

 cc: Marc Pernick, Esq.(via ECF)
     Sherman Kahn, Esq.(via ECF)
     Ted Moses, Esq.(via ECF)
     Howard Kleinhendler, Esq.(via ECF)
     David Yearwood, Esq.(via ECF)




 2 The principals of VG Rush similarly own at least one separate entity that sells online. Indeed, that entity appears
 to have had its own issues with Amazon concerning Magformers products for a time in Fall 2016. (See Exh. C
 hereto.)
 AFDOCS/20731164.1/321319-00002
